Citation Nr: 0127091	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  99-12 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma.

2.  Entitlement to a total evaluation based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from November 1945 to March 
1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

In August 1999, the veteran withdrew a claim for service 
connection for a psychiatric disorder.


FINDINGS OF FACT

1.  The veteran's bronchial asthma results in FEV-1 no worse 
than 88 percent of the value predicted and FEV-1/FVC no worse 
than 67 percent. 

2.  The veteran's bronchial asthma does not require monthly 
visits to a physician for required care of exacerbation or 
intermittent courses of systemic corticosteroids.

3.  The veteran's service-connected disabilities consist of 
bronchial asthma, evaluated as 30 percent disabling; a 
disfiguring scar of the forehead, evaluated as 10 percent 
disabling; and intestinal schistosomiasis, evaluated as 
noncompensable.

4.  The veteran's service-connected disabilities do not 
preclude the veteran from securing and following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic 
Code 6602 (2001).

2.  The criteria for entitlement to a total compensation 
rating based upon individual unemployability due to service-
connected disabilities have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Bronchial Asthma

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (Schedule), codified in 
C.F.R. Part 4 (2001).  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

In May 1947, service connection was granted and a 60 percent 
disability evaluation was assigned for bronchial asthma.  In 
February 1950, the RO reduced the evaluation for bronchial 
asthma to 30 percent effective April 1950.  In November 1951, 
the RO reduced the evaluation to 10 percent.  In April 1968, 
the RO assigned a temporary total evaluation from January to 
March 1968 based upon a period of hospitalization, and 
increased the evaluation for bronchial asthma to 30 percent, 
effective March 1968.  Bronchial asthma has been evaluated as 
30 percent disabling as of that date, and the 30 percent 
evaluation is no longer subject to reduction.  See 38 C.F.R. 
§ 3.951.  

Bronchial asthma warrants a 30 percent evaluation if FEV-1 is 
56 to 70 percent of the value predicted; if the FEV-1/FVC is 
56 to 70 percent; if the disorder requires daily inhalation 
or oral bronchodilator therapy; or if the disorder requires 
inhalation anti-inflammatory medication.  A 60 percent 
evaluation is warranted if FEV-1 is 40 to 55 percent of the 
value predicted; if FEV-1/FVC is 40 to 55 percent; if the 
disorder requires at least monthly visits to a physician for 
required care of exacerbation; or if the disorder requires 
intermittent (at least three time per year) courses of 
systemic (oral or parenteral) corticosteroids.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  

A report of a December 1997 pulmonary function test documents 
FEV-1 of 88 percent pre-bronch, versus 92 percent post-
bronch, of the value predicted and FEV-1/FVC of 72 percent.  
During a VA examination in March 1998, the veteran complained 
of dyspnea with walking and ascending a flight of stairs, as 
well as spontaneous dyspnea once a week.  Treatment consisted 
of over the counter medication, as well as use of an inhaler 
two to three times per day.  There was, reportedly, no record 
of recent hospitalizations.  The diagnosis was chronic 
obstructive pulmonary disease.  A pulmonary function test 
administered in April 1998  revealed FEV-1 of 105 percent 
pre-bronch, versus 115 percent post-bronch, of the value 
predicted and FEV-1/FVC of 70 percent.  

During a recent hearing in August 1999, the veteran indicated 
that he treated asthma with inhalers.  He also indicated that 
he had not received treatment for asthma recently other than 
occasionally receiving prescriptions through his private 
physician for additional inhalers.  According to the veteran, 
he had not worked since 1968, at which time he worked as an 
employee of the post office.  The veteran indicated that he 
could no longer work at that point, as a result of his 
asthma.  

The veteran underwent a VA examination in August 1999.  The 
veteran provided a history of having been referred once to 
the emergency center at a VA hospital in 1987 in response to 
a bronchial asthma exacerbation.  The veteran did not report 
subsequent hospitalizations.  He reported bronchial asthma 
attacks occurring three to four times per year, and was being 
treated with inhalers, and indicated that his asthma was 
under control with that treatment.  The diagnosis was asthma.  
A pulmonary function test administered in September 1998 
revealed FEV-1 of 116 percent pre-bronch, versus 125 percent 
post-bronch, of the value predicted and FEV-1/FVC of 67 
percent. 

This evidence warrants an evaluation no greater than 30 
percent.  According to pulmonary function tests, asthma 
results, at its worst, in FEV-1 of 88 percent of the value 
predicted and FEV-1/FVC of 67 percent.  According to the 
history provided by the veteran, treatment consists largely 
of oral inhalers.  The veteran's bronchial asthma does not 
require monthly visits to a physician for required care of 
exacerbation or intermittent courses of systemic 
corticosteroids.  These findings are consistent with an 
evaluation no greater than 30 percent, and a higher 
evaluation, therefore, is unwarranted.   

Individual Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service- connected disabilities, and consideration is to be 
given to the veteran's background including his employment 
and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).

The veteran's service-connected disabilities consist of 
bronchial asthma, evaluated as 30 percent disabling; a 
disfiguring scar of the forehead, evaluated as 10 percent 
disabling; and intestinal schistosomiasis, evaluated as 
noncompensable.  The veteran does not contend and there is no 
indication either that schistosomiasis is symptomatic or that 
a scar of the forehead has increased in severity.  The 
veteran's contentions have focused exclusively upon bronchial 
asthma, the proper evaluation of which has been established 
by this decision.  The veteran's disabilities are properly 
evaluated, and the percentage rating standards for individual 
unemployability benefits have not been met.  

The issue remains whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor that takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran has indicated that he last worked for the post 
office in 1968.  The veteran has also indicated that he has 
no education or training.  Service records reflect that the 
veteran completed the eighth grade and worked in service as a 
truck driver.  Prior to that time the veteran worked as a 
shoemaker.  

The evidence before the Board indicates that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
background.  The impact attributable to service connected 
disabilities other than bronchial asthma is insignificant.  
The symptoms associated with the veteran's bronchial asthma 
do not require frequent hospitalization and have been 
described as well controlled under the veteran's current 
regimen.  Evidence before the Board does not otherwise 
suggest that the veteran is precluded from engaging in normal 
physical activities by asthma.  Symptoms associated with 
asthma, thus, are not such that they would preclude gainful 
employment.  Whether taken alone or together, the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment, and a total disability 
rating, as such, is unwarranted.  

Conclusion

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(b)).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  

The veteran has been notified in the statement of the case of 
the type of evidence needed to substantiate his claim.  
Furthermore, the veteran has not identified pertinent 
evidence that VA needs to obtain.  Although the veteran has 
made reference to some treatment through his private 
physician, the veteran reports that this treatment is limited 
to dispensing medication on occasion, apparently consisting 
of inhalers.  For purposes of analysis, the Board does not 
question the veracity of the history provided by the veteran 
in this respect.  The veteran does not contend that those 
records contain additional pertinent findings necessary to 
adjudicate his claim.  Furthermore, the veteran, who was 
offered an opportunity at his hearing to submit those 
records, has not requested or even authorized VA to obtain 
those records.  The veteran has not identified any records of 
current treatment in possession of the government.  No 
additional development is required.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  All necessary 
examinations have been completed.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

The appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

